IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE


NATIONAL HEALTHCARE, L.P.,                      )     Davidson Chancery
                                                )     No. 97-469-I
       Plaintiff/Appellant,                     )
                                                )
VS.                                             )     Appeal No.
                                                )     01A01-9712-CH-00718
SPARTA MEDICAL INVESTORS                        )
LIMITED PARTNERSHIP and the                     )
TENNESSEE HEALTH FACILITIES
COMMISSION,
                                                )
                                                )
                                                                 FILED
                                                )
       Defendants/Appellees,                    )                   June 12, 1998

                                                                Cecil W. Crowson
                                                               Appellate Court Clerk
                     O R D E R ON PETITION TO REHEAR


       The appellant has filed a respectful petition to rehear requesting the deletion from page

7 of the opinion of this Court of the words, “The existing facility has no skilled nursing beds.”

The existing facility did have 20 skilled nursing beds, but no specialized Alzheimer’s Disease

bed.



       The quoted objectionable words are deleted from the opinion, and other corrections are

made on pages 5 and 7 of the opinion. Corrected pages will be substituted in the file of this

Court and circulated to interested parties with this order.



       The corrections do not affect the result reached.



                                               ___________________________________
                                               HENRY F. TODD
                                               PRESIDING JUDGE, MIDDLE SECTION


                                               ___________________________________
                                               BEN H. CANTRELL, JUDGE


                                               ___________________________________
                                               WILLIAM C. KOCH, JR., JUDGE